Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event, on the ground that the jury’s finding as to contributory negligence is against the weight of evidence and on the ground that it was prejudicial error to refuse to charge the following request: “I ask the Court to charge that if the jury find from the evidence that the deceased, by the exercise of reasonable care could have seen, or should have seen, the *945trailer in time to have avoided the accident, then he was guilty of negligence and the plaintiff cannot recover.” All concur, Harris, J., on the law only, because of the refusal to charge as stated above. (The judgment as amended is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Taylor, P. J., Dowling, Harris, MeCurn and Love, JJ.